Citation Nr: 1542806	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  13-08 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for anxiety disorder, not otherwise specified (NOS).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, S.V., and M.W.


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to November 1989, from September 1990 to May 1991, and from June 1991 to July 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, however the appeal was certified from St. Paul, Minnesota.  This matter has been previously remanded by the Board in May 2015.  The Veteran and two witnesses testified before the undersigned Veterans Law Judge (VLJ) at a hearing in August 2014.  A transcript of that hearing is of record.  

The issues of entitlement to service connection for a right knee disability and a left knee disability have been raised by the record in August 2015 and September 2015 statements, but have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The May 2015 remand found the September 2013 VA examination inadequate as it only reflected that the Veteran suffered from anxiety disorder, despite the presence of additional diagnoses of record.  These additional diagnoses, specifically posttraumatic stress disorder (PTSD) and major depressive disorder noted in a July 2013 private examination report and adjustment disorder with anxiety discussed in an October 2011 VA treatment record, were not addressed by the September 2013 VA examination opinion.  The May 2015 remand instructed that the AOJ obtain a new examination that attempts to differentiate the nature or extent of the service-connected psychiatric disability from the nonservice-connected psychiatric diagnoses, and emphasized that if it is not possible to distinguish the effects of the service-connected anxiety disorder from any nonservice-connected mental disorder, the reasonable doubt doctrine dictates that all psychiatric symptoms be attributed to the Veteran's service-connected generalized anxiety disorder, NOS.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Unfortunately, the August 2015 VA examination obtained upon remand again indicated that the Veteran's only diagnosis was anxiety disorder, and failed to address the other psychiatric diagnoses of record.  Therefore, upon remand an additional examination must be obtained that completes the previous remand instructions by addressing the Veteran's multiple psychiatric diagnoses.  See Stegall v. West, 11 App. 268, 271 (1998) (A previous remand confers on the claimant, as a matter of law, the right to compliance with the remand orders).  

The claims folder should also be updated to include VA treatment records compiled since August 10, 2015.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the Veteran from the Minneapolis VA Health Care System and all associated outpatient clinics dated from August 10, 2015 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Thereafter, schedule the Veteran for a VA psychiatric examination with an appropriate VA examiner who has not opined on this matter before to determine the current severity and manifestations of the Veteran's anxiety disorder, NOS.  The complete record, to include a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail, including providing a Global Assessment of Functioning (GAF) score.  

The examiner should specify all symptomatology which is attributable to the Veteran's service-connected anxiety disorder, NOS.  If the examiner cannot determine whether a symptom is attributable to the Veteran's service-connected anxiety disorder, NOS, or another disability or disorder, he or she must indicate this in the report.  The examiner is advised that the record reflects diagnoses for PTSD, major depressive disorder, and adjustment disorder with anxiety, and these diagnoses should be addressed.  

3.  After completing all of the above development, readjudicate the issue on appeal.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







